DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 21-40 are pending.
Claims 29, 32-40 are withdrawn as being directed to a non-elected invention.
Claims 21-28, 30-31 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 11/13/2020 is acknowledged.  Examiner was persuaded by Applicant that the sequence identifiers, all being a part of the BR2 gene of maize, can be examined together and as such the species election requirement has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 21-28, 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a method for selecting a corn plant or seed, said method comprising the steps of conducting a marker assay to detect in said progeny population of corn plants or progeny seeds a corn plant or seed comprising a brachytic allele at a 
	Applicant describes a number of polymorphisms in and near the BRACHYTIC 2 (BR2) gene in 23 proprietary maize lines (the BR2P_vi panel).  The positions and nature of each of the polymorphisms relative to the sequence of the BR2 gene of the B73 cultivar as set forth in Genbank Accession AY366085 are provided by Tables 2, 4, 7 and 8 in the instant Specification.  
	Applicant does not describe the genus of brachytic alleles associated with the loci in SEQ ID NOs: 5, 6, 8, 11 to 22, and 86 to 95.  The listed sequence identifiers comprise sequences that are approximately 130-140 nucleotides in length and feature a feature or variation “n” listed at a position in the sequence that can be “a, c, g,  t, delection [sp], or insertion”.  Because the position can be any of the four canonical nucleotides the loci identified by the sequence identifiers, the sequence identifiers share 100% identity to a segment of the AY366085 B73 cultivar sequence.   Further, the Specification on page 9 defines “brachytic alleles” as follows: “As used herein, a "brachytic allele" is an allele at a particular locus that confers, or contributes to, a brachytic phenotype, or alternatively, is an allele that allows for the identification of plants that comprise a brachytic phenotype or plants that can give rise to progenies with a brachytic phenotype. For example, a brachytic allele of a marker can be a marker allele that segregates with a brachytic phenotype.”  (Specification p. 9)  In view of the breadth of the claim language and the breadth of the definition of brachytic alleles provided by Applicant, the claims reasonably encompass any polymorphism that corresponds to a brachytic phenotype within the sequence in each of the listed .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Johal et al. (US 7041874 B2) in view of GenBank Accession AC210610 dated 09/21/2013.
	Applicant claims a method for selecting a corn plant or seed, said method comprising: 
a. crossing a first corn plant comprising at least one brachytic allele at a polymorphic locus with a second corn plant to produce a progeny population of corn plants or progeny seeds; 
b. conducting a marker assay to detect in said progeny population of corn plants or progeny seeds a corn plant or seed comprising a brachytic allele at a polymorphic locus selected from the group consisting of SEQ ID NOs: 5, 6, 8, 11 to 22, and 86 to 95; and
c. selecting said corn plant or seed comprising said brachytic allele (Claim 21), the method of claim 21, wherein said method further comprises backcrossing said selected corn plant or a corn plant grown from said seed with said second corn plant (Claim 22), the method of claim 21, wherein said selected corn plant or seed is homozygous for said brachytic allele (Claim 23), the method of claim 21, wherein said brachytic allele predicts a brachytic trait with a accuracy of at least 50% (Claim 28), the method of claim 21, wherein said first corn plant, said second corn plant, or both are a hybrid dwarf or hybrid semi-dwarf variety (Claim 30), the method of claim 21, wherein said selected corn plant or seed is a hybrid (Claim 31).
The listed sequence identifiers comprise sequences that are approximately 130-140 nucleotides in length and feature a feature or variation “n” listed at a position in the sequence that can be “a, c, g,  t, delection [sp], or insertion”.  Because the position can 
Johal et al. teaches a method of detecting in populations of corn plants, corn plants that comprise a brachytic allele at the Br2 locus.  Specifically, Johal et al. teaches a method of transposon-tagging the Br2 gene in B73 (a common variety) maize plants to create male mutant lines and then crossing them to plant known to be wild-type at the Br2 locus to generate an F1 line and then planting a large hybrid population of progeny plants from the F1 lines in a field and then detecting 35 potential Br2 mutant lines that exhibited a brachytic phenotype (reading on the recited marker assisted assay).  The potential mutants were then back-crossed to both lines (the male mutant and the “wild-type” lines) at least one time.  The plants were subjected to allelism tests to identify and select 11 confirmed Br2 mutants, with mutations in the BR2 gene.  (col. 28 line 47-67).  Johal et al. teaches the detection of the alleles by using both PCR with opposing primer 
Johal et al. does not teach that the brachytic allele is at a polymorphic locus selected from the group consisting of SEQ ID NOs: 5, 6, 8, 11 to 22, and 86 to 95.
GenBank Accession AC210610 teaches a sequence from a B73 line that is polymorphic at position 93 relative to the instant SEQ ID NO:11, as shown in the following alignment.  A comparison to other maize inbred lines (Mo17 for example) shows this same polymorphism and as such it is reasonable to conclude that it is a real polymorphism appearing in maize lines.
AC217669
LOCUS       AC217669              180215 bp    DNA     linear   HTG 21-SEP-2013
DEFINITION  Zea mays cultivar B73 chromosome 1 clone CH201-242F6, ***
            SEQUENCING IN PROGRESS ***, 10 unordered pieces.
ACCESSION   AC217669
VERSION     AC217669.4
KEYWORDS    HTG; HTGS_PHASE1; HTGS_IMPROVED; HTGS_LIMITED_ORDER.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 180215)
  CONSRTM   Maize Genome Consortium
  TITLE     Maize genome
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 180215)
  AUTHORS   Wilson,R.K.
  TITLE     Direct Submission
  JOURNAL   Submitted (22-FEB-2008) Genome Sequencing Center, Washington
            University School of Medicine, 4444 Forest Park Parkway, St. Louis,
            MO 63108, USA
REFERENCE   3  (bases 1 to 180215)
  CONSRTM   Maize Genome Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (21-SEP-2013) NCBI, NIH, Center Drive, Bethesda, MD
            20857, USA
COMMENT     On Sep 21, 2013 this sequence version replaced AC217669.3.
            Modified to reflect Zea Mays B73 RefGen_V3 assembly. The sequence
            contigs were reassembled according to the AGP pipeline including
            removal of contaminants. Some contigs may have been split as a
            result. All overlapping sequence has been retained. All gaps are of
            unknown length.
            * NOTE: This is a 'working draft' sequence. It currently
            * consists of 10 contigs. The true order of the pieces

            * arbitrary. Gaps between the contigs are represented as
            * runs of N, but the exact sizes of the gaps are unknown.
            * This record will be updated with the finished sequence
            * as soon as it is available and the accession number will
            * be preserved.
            *        1     2001: contig of 2001 bp in length
            *     2002     2101: gap of unknown length
            *     2102    68955: contig of 66854 bp in length
            *    68956    69055: gap of unknown length
            *    69056    69977: contig of 922 bp in length
            *    69978    70077: gap of unknown length
            *    70078    82087: contig of 12010 bp in length
            *    82088    82187: gap of unknown length
            *    82188   161040: contig of 78853 bp in length
            *   161041   161140: gap of unknown length
            *   161141   162367: contig of 1227 bp in length
            *   162368   162467: gap of unknown length
            *   162468   168059: contig of 5592 bp in length
            *   168060   168159: gap of unknown length
            *   168160   170190: contig of 2031 bp in length
            *   170191   170290: gap of unknown length
            *   170291   179119: contig of 8829 bp in length
            *   179120   179219: gap of unknown length
            *   179220   180215: contig of 996 bp in length.
FEATURES             Location/Qualifiers
     source          1..180215
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /clone="CH201-242F6"
     gap             2002..2101
                     /estimated_length=unknown
     gap             68956..69055
                     /estimated_length=unknown
     gap             69978..70077
                     /estimated_length=unknown
     gap             82088..82187
                     /estimated_length=unknown
     gap             161041..161140
                     /estimated_length=unknown
     gap             162368..162467
                     /estimated_length=unknown
     gap             168060..168159
                     /estimated_length=unknown
     gap             170191..170290
                     /estimated_length=unknown
     gap             179120..179219
                     /estimated_length=unknown

  Query Match             90.9%;  Score 120;  DB 164;  Length 180215;
  Best Local Similarity   98.5%;  
  Matches  131;  Conservative    0;  Mismatches    1;  Indels    1;  Gaps    1;

Qy          1 CTCCTTCATCATCAAACTCCCCGACGGCTACGACACGCAGGTCCGTCCCGTATAGCTAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73610 CTCCTTCATCATCAAACTCCCCGACGGCTACGACACGCAGGTCCGTCCCGTATAGCTAGC 73669

Qy         61 TNACTAGCTGCACTGCCACTTCTCTCGCTTGCTCCCCCACCGTTGCTGCCTGTTGCTCTC 120
              | ||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db      73670 TCACTAGCTGCACTGCCACTTCTCTCGCTTGCT-CCCCACCGTTGCTGCCTGTTGCTCTC 73728

Qy        121 CAATCCACTTGTC 133
              |||||||||||||
Db      73729 CAATCCACTTGTC 73741
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Johal et al. such that the detection of alleles linked to the brachytic phenotype is made by using the polymorphism at position 93 in the locus defined by SEQ ID NO:11. One having ordinary skill in the art would have been motivated to do this because Johal et al. teaches performing marker assays to detect markers for brachytic alleles in the BR2 gene and this polymorphism would have readily been identifiable and obvious to use for such marker assays in many crosses where this polymorphism would be useful (for example a cross between a maize plant comprising the AY366085 B73 cultivar sequence and the mo17 line).  The modified methods using this polymorphism would An amendment of the claims that limits the marker assay to detection of the position specified by Applicant as being variable, would apparently overcome this rejection, as this polymorphism does not appear to be taught by the prior art.  
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johal et al. (US 7041874 B2) in view of GenBank Accession AC210610 dated 09/21/2013 as applied to claims 21-23, 28, 30-31 above and further in view of in view of Souza et al. (Rev. Brasil. Genet. VIII, 3,523 -533 (1985).
	Applicant claims a method for selecting a corn plant or seed, said method comprising: 
a. crossing a first corn plant comprising at least one brachytic allele at a polymorphic locus with a second corn plant to produce a progeny population of corn plants or progeny seeds; 

c. selecting said corn plant or seed comprising said brachytic allele (Claim 21), the method of claim 21, wherein said method further comprises backcrossing said selected corn plant or a corn plant grown from said seed with said second corn plant (Claim 22), the method of claim 21, wherein said selected corn plant or seed is homozygous for said brachytic allele (Claim 23), the method of claim 23, wherein the height at maturity of said selected corn plant or a corn plant grown from said seed is reduced to between 10% and 70% compared to a control plant not having said brachytic allele (Claim 24), the method of claim 23, wherein the yield of said selected corn plant or a corn plant grown from said seed is equal to or more than the yield of a control plant not having said brachytic allele (Claim 25).
The teachings of Johal et al. and GenBank Accession AC210610 as they are applied to claims 21-23, 28, 30-31 are set forth previously herein and are incorporated by reference.  
However, Johal et al. does not teach that the height of the selected plant at maturity is reduced by between 10% and 70% compared to a control plant not having the brachytic allele or that the yield of the selected plant is equal to or greater than the yield of a control plant not having the brachytic allele.
Souza et al. teaches the height and yield characteristics of several brachytic br2 mutant lines, showing that some lines and hybrids between different br2 alleles exhibit deceases in height of 38% and increases in yield relative to plants lacking a specific 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Johal et al. such that the height of the selected plant at maturity is reduced by between 10% and 70% compared to a control plant not having the brachytic allele or that the yield of the selected plant is equal to or greater than the yield of a control plant not having the brachytic allele. One having ordinary skill in the art would have been motivated to do this because reducing height can produce the desirable trait of lodging resistance and maintaining yield is economically important. One of ordinary skill in the art would have a reasonable expectation of success because Souza et al. teaches that the specified Br2 alleles exhibit the recited traits in the require ranges - at least in hybrids.  
Conclusion
No claims are allowed.
Claims 26 and 27 appear to be free of the prior art.  The closest prior art is Johal et al. (US 7041874 B2), the teachings of which are set forth previously herein.  However, Johal et al. does not disclose or teach brachytic-2 alleles that cause the maturity phenotypes in the recited ranges and there appears to be no evidence that such phenotypes occurring in the recited ranges are inherent to brachytic-2 plants.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.